Matter of Kameneva v Hughes (2016 NY Slip Op 02824)





Matter of Kameneva v Hughes


2016 NY Slip Op 02824


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2015-00783
 (Docket No. F-28986-08/12E)

[*1]In the Matter of Aleksandra Kameneva, appellant,
vGareth Hughes, respondent.


Aleksandra Kameneva, Brooklyn, NY, appellant pro se.
Gareth Hughes, Brooklyn, NY, respondent pro se.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Michael Ambrosio, J.), dated December 17, 2014. The order denied the mother's objections to an order of that court (Elizabeth Shamahs, S.M.) dated October 8, 2014, which, after a hearing, granted her petition for a downward modification of her child support obligation only to the extent of reducing her obligation from the sum of $825 per month to the sum of $734 per month.
ORDERED that the order dated December 17, 2014, is affirmed, without costs or disbursements.
In this child support proceeding, the mother was directed to pay child support to the father by order dated July 12, 2010. In April 2012, the mother petitioned for a downward modification of her child support obligation. In an order dated October 8, 2014, the Support Magistrate determined that the mother demonstrated a substantial change in circumstances warranting a downward modification of her child support obligation, but imputed to the mother an annual income of $51,780. Based on this imputed income, the Support Magistrate only reduced the mother's child support obligation from the sum of $825 per month to the sum of $734 per month. In an order dated December 17, 2014, the Family Court denied the mother's objections to the Support Magistrate's order. The mother appeals.
A support magistrate "is afforded considerable discretion in determining whether to impute income to a parent" (Matter of Julianska v Majewski, 78 AD3d 1182, 1183), and we accord deference to a support magistrate's credibility determinations (see Matter of Rubenstein v Rubenstein, 114 AD3d 798; Matter of Feng Lucy Luo v Yang, 89 AD3d 946; Matter of Tsarova v Tsarov, 59 AD3d 632). Here, the Support Magistrate's decision to impute $51,780 in annual income to the mother, which was based primarily on a credibility determination, is supported by the record, and should not be disturbed (see Matter of Lorys v Powell, 116 AD3d 1047, 1048; Matter of Gebaide v McGoldrick, 74 AD3d 966).
RIVERA, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court